            Case 1:20-mc-00063-AJ Document 1 Filed 06/08/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW HAMPSHIRE


                                               )
IN RE APPLICATION OF THE                       )
UNITED STATES OF AMERICA FOR                   )       No. 1:20-mc-
AN ORDER AUTHORIZING THE                       )
INSTALLATION AND USE OF PEN                    )       Filed Under Seal at LEVEL II
REGISTER AND TRAP AND                          )
TRACE DEVICES ON WHATSAPP                      )
ACCOUNT (978) 983-1510                         )
                                               )


                                          APPLICATION

       The United States of America, moving by and through Assistant United States Attorney

Seth R. Aframe, its undersigned counsel, respectfully submits under seal this ex parte application

for an order pursuant to 18 U.S.C §§ 3122 and 3123, authorizing the installation and use of pen

register and trap and trace devices (“pen-trap devices”) to record, decode, and/or capture dialing,

routing, addressing, and signaling information associated with each communication to or from

the WhatsApp, Inc. (“WhatsApp”) electronic messaging service account (978) 983-1510 (the

“Subject Account”) with unknown subscriber information believed to be used by Brandy Zorilla-

Mercado. In support of this application, the United States asserts:

       1.      This is an application, made under 18 U.S.C. § 3122(a)(1), for an order under 18

U.S.C. § 3123 authorizing the installation and use of a pen register and a trap and trace device.

       2.      Such an application must include three elements: (1) “the identity of the attorney

for the Government or the State law enforcement or investigative officer making the

application”; (2) “the identity of the law enforcement agency conducting the investigation”; and

(3) “a certification by the applicant that the information likely to be obtained is relevant to an

ongoing criminal investigation being conducted by that agency.” 18 U.S.C. § 3122(b).
            Case 1:20-mc-00063-AJ Document 1 Filed 06/08/20 Page 2 of 7




       3.      The undersigned applicant is an “attorney for the government” as defined in Rule

1(b)(1) of the Federal Rules of Criminal Procedure.

       4.      The law enforcement agency conducting the investigation is the Drug

Enforcement Administration (“DEA”). The DEA is being assisted in this investigation by other

state, local, and federal investigative agencies. The DEA, working with the United States

Attorney’s Office for the District of New Hampshire, is investigating possible violations of

federal criminal laws.

       5.      The applicant hereby certifies that the information likely to be obtained by the

requested pen-trap devices is relevant to an ongoing criminal investigation of Zorilla-Mercado

and others that is being conducted by the DEA.

       6.      This Court is a “court of competent jurisdiction” under 18 U.S.C. § 3122(a)(2)

because it “has jurisdiction over the offense being investigated.” 18 U.S.C. § 3127(2)(A)(i).

                                 ADDITIONAL INFORMATION

       7.      Other than the three elements described above, federal law does not require that

an application for an order authorizing the installation and use of pen register and trap and trace

devices specify any facts. The following additional information is provided to demonstrate that

the order requested falls within this Court’s authority to authorize the installation and use of a

pen register or trap and trace device under 18 U.S.C. § 3123(a)(1).

       8.      A “pen register” is “a device or process which records or decodes dialing, routing,

addressing, or signaling information transmitted by an instrument or facility from which a wire or

electronic communication is transmitted.” 18 U.S.C. § 3127(3). A “trap and trace device” is “a

device or process which captures the incoming electronic or other impulses which identify the




                                                  2
             Case 1:20-mc-00063-AJ Document 1 Filed 06/08/20 Page 3 of 7




originating number or other dialing, routing, addressing, and signaling information reasonably

likely to identify the source of a wire or electronic communication.” 18 U.S.C. § 3127(4).

       9.       In the traditional telephone context, pen registers captured the destination phone

numbers of outgoing calls, while trap and trace devices captured the phone numbers of incoming

calls. Similar principles apply to other kinds of wire and electronic communications, as

described below.

       10.      WhatsApp is a United States company that provides an Internet-based multimedia

messaging service, WhatsApp Messenger, via a cross-platform smartphone application that

permits users to send and receive messages and calls. WhatsApp also permits users of its

smartphone application to access their WhatsApp accounts via a desktop or laptop computer.

       11.      The smartphone-based WhatsApp Messenger allows users to exchange, inter alia,

 text messages, audio messages, video messages, and files such as documents and photos with

other WhatsApp users. It also permits users to engage in real-time voice and video calls and to

set up and participate in group chats. Messages and calls sent through WhatsApp Messenger are

transmitted over the Internet via WhatsApp servers located in the United States. A user may use

a cellular provider’s data network or another data connection (such as a home wireless router or a

public wireless hotspot) to which the user’s device is connected to connect to and send messages

via WhatsApp Messenger.

       12.      Users of WhatsApp Messenger can also access their WhatsApp accounts via a

computer using a desktop application or via an Internet browser. The computer-based WhatsApp

service offers similar functionality to the smartphone-based application, including the ability to

send and receive text messages, video messages, and files such as photos.

       13.      Each WhatsApp account has a unique account identifier in the form of the




                                                  3
             Case 1:20-mc-00063-AJ Document 1 Filed 06/08/20 Page 4 of 7




telephone number of the mobile phone upon which the user has installed the WhatsApp

Messenger application. These phone numbers are used by WhatsApp users to identify the

intended recipient of the messages that they send as well as the sender of messages that they

receive. These telephone numbers, which also function as WhatsApp account identifiers, can be

recorded by pen-trap devices and can be used to identify parties to a communication without

revealing the communication’s content.

                                    THE RELEVANT FACTS

       14.       The United States government, including the DEA, is investigating a group of

individuals who are believed to be involved in the distribution of large quantities of controlled

substances. The investigation concerns possible violations of, inter alia, 21 U.S.C. §§ 846,

843(b), and 841(a)(1).

       15.       The DEA has conducted a long term investigation into a drug trafficking

organization operating out of Lawrence, Massachusetts. Zorilla-Mercado is a drug runner for the

organization. Zorilla-Mercado has made drug sales to undercover law enforcement during the

investigation.

       16.       The conduct being investigated involves use of the account described herein. To

further the investigation, investigators request to obtain the dialing, routing, addressing, and

signaling information associated with communications sent to or from that account. The pen-trap

devices sought to be installed and used pursuant to the order resulting from this application could

record, decode, and/or capture dialing, routing, addressing, and signaling information associated

with each communication to or from the account(s) described in Attachment A, including:

                the source and destination WhatsApp account(s);

                the date, time, and duration of the communication; and




                                                  4
              Case 1:20-mc-00063-AJ Document 1 Filed 06/08/20 Page 5 of 7




                 IP address used in conjunction with the communication, including IP address

                  associated with access to the target WhatsApp account(s).

                                    GOVERNMENT REQUESTS

       17.        For the reasons stated above, the United States requests that the Court enter an

Order authorizing the installation and use of pen-trap devices to record, decode, and/or capture

the dialing, routing, addressing, and signaling information described above for each

communication to or from the Subject Account, along with the date, time, and duration of the

communication, without geographic limit. The United States does not request and does not seek

to obtain the contents of any communications, as defined in 18 U.S.C. § 2510(8).

       18.        The United States further requests that the Court authorize the foregoing

installation and use for a period of sixty days from the date of the Court’s Order, pursuant to 18

U.S.C. § 3123(c)(1).

       19.        The United States further requests, pursuant to 18 U.S.C. §§ 3123(b)(2) and

3124(a)-(b), that the Court order WhatsApp and any other person or entity providing wire or

electronic communication service in the United States whose assistance may facilitate execution

of this Order to furnish, upon service of the Order, information, facilities, and technical

assistance necessary to install the pen-trap devices, including installation and operation of the

pen-trap devices unobtrusively and with minimum disruption of normal service. Any entity

providing such assistance shall be reasonably compensated by the DEA, pursuant to 18 U.S.C. §

3124(c), for reasonable expenses incurred in providing facilities and assistance in furtherance of

this Order.

       20.        The United States further requests that the Court order WhatsApp and any other

person or entity whose assistance may facilitate execution of this Order to notify the applicant




                                                   5
             Case 1:20-mc-00063-AJ Document 1 Filed 06/08/20 Page 6 of 7




and the DEA of any changes relating to the Subject Account, including changes to subscriber

information, and to provide prior notice to the applicant and the DEA before terminating or

changing service to the Subject Account.

       21.      The United States further requests that the Court order that the DEA and the

applicant have access to the information collected by the pen-trap devices as soon as practicable,

twenty-four hours per day, or at such other times as may be acceptable to them, for the duration

of the Order.

       22.      The United States further requests, pursuant to 18 U.S.C. § 3123(d)(2), that the

Court order WhatsApp and any other person or entity whose assistance facilitates execution of

this Order, and their agents and employees, not to disclose in any manner, directly or indirectly,

by any action or inaction, the existence of this application and Order, the resulting pen-trap

devices, or this investigation, except as necessary to effectuate the Order, unless and until

authorized by this Court, except that WhatsApp may disclose this Order to an attorney for

WhatsApp for the purpose of receiving legal advice.

       23.      The United States further requests that any resulting Order be sealed until further

order of the Court pursuant to 18 U.S.C. § 3123(d)(1).

       24.      The United States further requests that the Clerk of the Court provide the United

States Attorney’s Office with a certified copy of this application and Order, and provide copies of

this Order to the DEA and WhatsApp upon request.

       25.      The foregoing is based on information provided to me in my official capacity by

agents and task force officers of the DEA.




                                                  6
          Case 1:20-mc-00063-AJ Document 1 Filed 06/08/20 Page 7 of 7




       I declare under penalty of perjury that the foregoing is true and correct.


June 8, 2020                                          Respectfully submitted,

                                                      SCOTT W. MURRAY
                                                      United States Attorney


                                                      By:/s/ Seth R. Aframe
                                                      Seth R. Aframe
                                                      Assistant U.S. Attorney




                                                 7
